DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group Ia (i.e., claims 1-12) in the reply filed on 10/21/20 is acknowledged.  The traversal is on the ground(s) that: “the soaking of a separator after stacking is not a ‘materially different process’ from the soaking of a separator before stacking” and/or that “the different method…is not a ‘materially different process’ ” (first); “regardless of when the separator is soaked, the resulting battery, i.e., the claimed battery, is the same battery” (second) and/or “applicant has amended claim 25 such that the soaking of the separator is no longer recited in this claim. New claim 26 recites the soaking of the separator before stacking and new claim 27 recites the soaking of the separator after stacking” (third).  Nonetheless, this is not found persuasive because the invention of the group containing claims 1-12 (i.e., the product claims) and the invention of the group containing claims 25-38 (i.e., the method claims) are related as process of making and product made and they are distinct because the process as claimed can be used to make another and materially different product; for instance, as instantly disclosed and claimed, the claimed process can be used to make a battery containing: (a) an anode made of either Li, Mg or Na (see claim 6); and/or (b) an oxidizing gas including oxygen, or air, or nitric oxide or nitrogen dioxide (see claim 7); and/or (c) any one of the solvents recited in claims 8 or 11; and/or (d) any one of the metal halides recited in claims 9-10. Thus, in this case, the issue of claiming or having claims directed to two (2) different statutory and independent inventions or inventive groups, i.e., a battery per se (claims 1-12: classed in H01M 10/052, 054, 0525, 0561, 0563, 0569, 36, 399; 4/382, 381, 388) and a method of forming a battery per se (claims 25-38: classed in H01M 10/058, 10/38, 50/403) are divergent. Although there may be some overlap in the searches of the two groups, there is no reason to believe that the searches would be identical, or equally applicable to the specifics of the claimed subject matter of each group invention as delineated in the restriction requirement dated 08/21/20. Furthermore, the examination of product claims (i.e., the battery) per se is based on a different criteria from that of the different and independent method claims, hence the examination of the two groups is not necessarily co-extensive, is not in the same field of search or art, and/or is not in the same classification area. Hence, the two groups have separate classifications, different fields of search, and/or separate status in the art as delineated and identified in the restriction requirement dated 08/21/20. Therefore, based on the additional work involved in searching and examination of the two distinct inventions together that would present serious burden to the examiner, restriction of distinct inventions is not improper. 
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/08/19, 07/03/19 and 10/21/20 were considered by the examiner.

Drawings
The drawings were received on 03/08/19.

Specification
The abstract of the disclosure is objected to because it does not appear to capture the essence of the disclosed/claimed invention.  Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. It does not appear to capture the essence of the disclosed/claimed invention

Claim Objections
Claim 10 is objected to because of the following informalities: the italicized text or letters “trifluoromethanesulfonate” should be removed so as to have a clear understanding of the claim.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 9 and 11-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 and 32-33 of copending Application No. 15/872,607 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Co-pending application’607 claims the following (see claims 1-30):

    PNG
    media_image1.png
    730
    620
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    807
    621
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    124
    599
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    162
    640
    media_image4.png
    Greyscale

In this case, the claims of co-pending application’607 anticipates the more generic/broader subject matter recited in the claims of the present application. In re Goodman, 11 F.3d 1046, 1053, 29 USPQ2d 2010, 2016 (Fed. Cir. t993); In re Braithwaite, 379 F.2d 594, 154 USPQ 29 (CCPA 1967).  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102a1 as being anticipated by Flanagan et al 2010/0273066.
As to claims 1 and 5:
Flanagan et al disclose that it is known in the art to make a lithium-air battery comprising an anode, an electrolyte including an active cathode material, and oxidizing gas dissolved therein, a solvent comprising a heterocyclic compound, and a current collector in contact with the cathode active material (Abstract; 0010-0012; 0028-0029; 0033-0038; FIGURES 2-3 & 5-6). Examiner’s note: it is imperative to note that the battery of Flanagan et al comprises a lithium anode, a metal halide cathode component in contact with a current collector, an electrolyte including a gas such as air/oxygen, therefore, as to the “the battery being capable of completing at least 100 cycles of charging/discharging” (as recited in claim 5): MPEP 2112.01 Composition, Product, and Apparatus Claims: I. PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See also In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971); Northam Warren Corp. v. D. F. Newfield Co., 7 F. Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934). Further, when the prior art device, product or article is the same as a device described in the specification for carrying out the claimed method (in this case, functionality: completing charging/discharging cycles), it can be assumed the device will inherently perform the claimed process (functionality). In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Accordingly, products of identical chemical composition cannot have mutually exclusive properties, and thus, the claimed characteristics (i.e. “the battery being capable of completing at least 100 cycles of charging/discharging”), are necessarily present in the prior art material.  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 [R-3] Composition, Product, and Apparatus Claims. See also In re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963) “From the standpoint of patent law, a compound and all its properties are inseparable.”
As to claims 2, 8, 11:
Flanagan et al disclose the solvent include cyclic ethers, cyclic esters, carbonates, amines, amides, nitriles, sulfones, sulfolane, gamma-butyrolactone, tetrahydrofuran (0043; 0011-0013). 
As to claims 3-4:
Flanagan et al disclose the separator between the anode/cathode; and the current collector comprising a porous/meshed/perforated conductive material (0034; 0036; CLAIMS 21-22).
As to claim 6:

As to claim 7:
Flanagan et al disclose the oxidizing gas is oxygen and/or air (0034; 0044; 0029). 
As to claims 9-10:
Flanagan et al disclose the metal halide can be any one of the following (0034; 0044; 0039-0040 & TABLE 1):

    PNG
    media_image5.png
    180
    429
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    402
    442
    media_image6.png
    Greyscale

As to claim 12:
Flanagan et al disclose the presence of an additional cathode component including a catalyst-based material (0035; CLAIMS 9-10); and/or including an isolated and/or a non-isolated cathode (0029) (both taken to represent applicant’s structurally and materially undefined dedicated cathode material). 
Thus, the present claims are anticipated.

Claims 1, 3-6, 9 and 12 are rejected under 35 U.S.C. 102a1 as being anticipated by Wu et al 2004/0030596.
As to claims 1 and 5:
Wu et al disclose that it is known in the art to make a sodium metal halide battery comprising an anode, an electrolyte including an active cathode material, and oxidizing gas 0026-0029; 0040-0041; EXAMPLE 1; FIGURES 2a-b). 
Examiner’s note: it is imperative to note that the battery of Wu et al comprises a sodium anode, a metal halide cathode component in contact with a current collector, an electrolyte including a gas such as air/oxygen dissolved therein, therefore, as to the “the battery being capable of completing at least 100 cycles of charging/discharging” (as recited in claim 5): MPEP 2112.01 Composition, Product, and Apparatus Claims: I. PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See also In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971); Northam Warren Corp. v. D. F. Newfield Co., 7 F. Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934). Further, when the prior art device, product or article is the same as a device described in the specification for carrying out the claimed method (in this case, functionality: completing charging/discharging cycles), it can be assumed the device will inherently perform the claimed process (functionality). In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Accordingly, products of identical chemical composition cannot have mutually exclusive properties, and thus, the claimed characteristics (i.e. “the battery being capable of completing at least 100 cycles of charging/discharging”), are necessarily present in the prior art material.  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 [R-3] Composition, Product, and Apparatus Claims. See also In re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963) “From the standpoint of patent law, a compound and all its properties are inseparable.”
As to claims 3-4:
Wu et al disclose the separator separating the anode/cathode compartments (0028); and the current collector comprising a porous/meshed/perforated conductive material (0027; 0029; 0031).
As to claim 6:
Wu et al disclose the anode can be made of sodium (0030; Example 1). 
As to claim 9:
Wu et al disclose the metal halide can be NaCl, NaF, NaI (0023; Example 1); and NaAlCl4 (0029).
 As to claim 12:
Wu et al disclose a sodium-metal halide battery that contains a cathode (0026); and/or adding a metal microwire to the cathode 1 (0029; Example 1) (taken to represent applicant’s structurally and materially undefined dedicated cathode material). 
Thus, the present claims are anticipated.

Claims 1-7, 9 and 11-12 are rejected under 35 U.S.C. 102(a)(1) and (a)(2)  as being anticipated by Kim et al 2019/0221887.
As to claims 1 and 5:
Kim et al disclose that it is known in the art to make a metal halide battery comprising an anode, an electrolyte including an active cathode material, and oxidizing gas dissolved therein, a solvent comprising a heterocyclic compound, and a current collector in contact with the cathode active material (Abstract; 0005-0007; 0040; 0062-0064; Examples 1-2; CLAIMS 1-3 & 14-18; FIGURES 1-2). Examiner’s note: it is imperative to note that the battery of Kim et al comprises a lithium anode, a metal halide cathode component in contact with a current collector, an electrolyte including a gas such as air/oxygen, therefore, as to the “the battery being capable of completing at least 100 cycles of charging/discharging” (as recited in claim 5): MPEP 2112.01 Composition, Product, and Apparatus Claims: I. PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See also In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971); Northam Warren Corp. v. D. F. Newfield Co., 7 F. Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934). Further, when the prior art device, product or article is the same as a device described in the specification for carrying out the claimed method (in this case, functionality: completing charging/discharging cycles), it can be assumed the device will inherently perform the claimed process (functionality). In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Accordingly, products of identical chemical composition cannot have mutually exclusive properties, and thus, the claimed characteristics (i.e. “the battery being capable of completing at least 100 cycles of charging/discharging”), are necessarily present in the prior art material.  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 [R-3] Composition, Product, and Apparatus Claims. See also In re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963) “From the standpoint of patent law, a compound and all its properties are inseparable.”
As to claims 2, 11:
Kim et al disclose the solvent include cyclic ethers, glyme, carbonate, a nitrile, an amide, an amine, an organo-sulfur and mixture thereof (see CLAIM 16; 0005-0007; Examples 1-2). 
As to claims 3-4:
Kim et al disclose the separator between the anode/cathode; and the current collector comprising a porous/meshed/perforated conductive material (see CLAIMS 2-3 & 18-20; Abstract; 0005-0007; Examples 1-2).
As to claim 6:
Kim et al disclose the anode can be made of lithium, magnesium or sodium (0039; 0062; EXAMPLES 1-2; CLAIM 12). 
As to claim 7:
Kim et al disclose the oxidizing gas is oxygen and/or air (0040; 0005-0007; CLAIM 13). 
As to claim 9:
Kim et al disclose the metal halide can be LiI (0069; 0062; EXAMPLES 1-2):
 As to claim 12:
Kim et al disclose the presence of a second dedicated cathode (0047; CLAIMS 17 and 30) (taken to represent applicant’s structurally and materially undefined dedicated cathode material). 
Thus, the present claims are anticipated.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282.  The examiner can normally be reached on Monday-Thursday (8:00 am-6:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara L. Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/RAYMOND ALEJANDRO/
Primary Examiner
Art Unit 1727